 Case: 1:16-cv-08637 Document #: 4355 Filed: 02/26/21 Page 1 of 3 PageID #:292868




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE BROILER CHICKEN ANTITRUST                     Civil Action No. 1:16-cv-08637
 LITIGATION
                                                     Judge Thomas M. Durkin
 This Document Relates to:                           Magistrate Judge Jeffrey T. Gilbert

 White Castle Purchasing Co. v. Tyson Foods,         Jury Trial Demanded
 Inc. et al., Case No. 1:20-cv-06179


                                  AMENDED COMPLAINT
       1.      Plaintiff White Castle Purchasing Co. (“White Castle”) hereby amends its

Complaint (ECF 1) in Case No. 1:20-cv-06179, and its claims and allegations in the Direct

Action Plaintiffs’ Amended Consolidated Complaint and Demand for Jury Trial, filed in In re

Broiler Antitrust Litigation, Case No. 1:16-cv-08637 (ECF 4243) (“DAP Amended Consolidated

Complaint”), to name the following Defendants: Fieldale Farms Corporation (“Fieldale”),

Utrecht-America Holdings, Inc. and its subsidiaries, Rabo AgriFinance LLC, Rabobank USA

Financial Corporation, and Utrecht-America Finance Co. (collectively “Rabobank”); and

Keystone Foods LLC and its wholly owned subsidiaries and affiliated entities Keystone Foods

Corporation, Equity Group Eufaula Division, LLC, Equity Group Kentucky Division LLC, and

Equity Group Georgia Division LLC (collectively “Keystone”).

        2.     White Castle incorporates by reference the factual allegations and reservations of

rights contained in the DAP Amended Consolidated Complaint, amending its row in Section II’s

Chart of Direct-Action Plaintiff Cases as follows:




                                                1
 Case: 1:16-cv-08637 Document #: 4355 Filed: 02/26/21 Page 2 of 3 PageID #:292869




                    Operative
                   Complaint
                                        Named                  Named-Co-
                    (Reference
 Plaintiff Name                     Defendants (Not            Conspirators       Causes of Action
                   is to Sealed
                                      Previously                 (if any)
                    Version, if
                                      Dismissed)
                   applicable)
 White Castle     ECF 3871        Agri Stats; Amick;         Allen Harim;     Count I (Sherman Act Claim for
 Purchasing Co.                   Case; Claxton;             Marshall         all Anticompetitive Conduct)
                                  Foster Farms;              Durbin;
                                  George’s; Harrison;        Defendant
                                  House of Raeford;          Family Co-
                                  Koch; Mar-Jac;             Conspirators
                                  Mountaire; O.K.
                                  Foods; Peco; Perdue;
                                  Pilgrim’s Pride;
                                  Sanderson;
                                  Simmons; Tyson;
                                  Wayne; Fieldale;
                                  Rabobank; Keystone




                                         PRAYER FOR RELIEF

WHEREFORE, White Castle respectfully requests that the Court:

          A.      Enter joint and several judgments against Defendants in favor of White Castle;

          B.      Award White Castle damages in an amount to be determined at trial to the

maximum extent allowed under federal antitrust laws, and enter a joint and several judgment in

favor of White Castle against Defendants in an amount to be trebled as provided by law;

          C.      Award White Castle post-judgment interest as provided by law, with such interest

to be awarded at the highest legal rate;

          D.      Award White Castle’s attorneys’ fees, litigation expenses, and costs, as provided

by law; and

          E.      Grant White Castle such other and further relief that the Court may deem just and

proper.

                                             JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), White Castle demands a trial by jury


                                                         2
 Case: 1:16-cv-08637 Document #: 4355 Filed: 02/26/21 Page 3 of 3 PageID #:292870




on all issues so triable.

Dated: February 26, 2021                    Respectfully submitted,

                                            WHITE CASTLE PURCHASING CO.

                                            By: /s/    Lori P. Lustrin
                                            Robert W. Turken (pro hac vice)
                                            Lori P. Lustrin (pro hac vice)
                                            Scott N. Wagner (pro hac vice)
                                            BILZIN SUMBERG BAENA PRICE &
                                            AXELROD LLP
                                            1450 Brickell Ave., Suite 2300
                                            Miami, Florida 33131-3456
                                            Telephone: 305-374-7580
                                            Facsimile: 305-374-7593
                                            rturken@bilzin.com
                                            llustrin@bilzin.com
                                            swagner@bilzin.com

                                            Andrew P. Bleiman
                                            MARKS & KLEIN, LLP
                                            1363 Shermer Road, Suite 318
                                            Northbrook, Illinois 60062
                                            Telephone: 312-206-5162
                                            Facsimile: 312-420-5568
                                            andrew@marksklein.com




                                        3
